— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated September 12, 1978, which (1) annulled an order of the State Division of Human Rights dated December 8, 1977 which dismissed the complaint on the merits and (2) dismissed the complaint on the ground that it was not timely filed. Order confirmed and proceeding dismissed, without costs or disbursements. Petitioner alleged that an act of discrimination occurred in September, 1975 when respondent college failed to promote her and promoted a male employee in her stead. Although petitioner promptly filed a complaint with the Westchester Equal Employment Opportunity Commission, pursuant to the provisions of the Westchester County affirmative action plan, she failed to file her complaint with the Division of Human Rights until December, 1976. Since she failed to file within the one-year time period set forth in subdivision 5 of section 297 of the Executive Law her complaint was not timely (see Matter of Queensborough Community Coll, of City Univ. of N. Y. v State Human Rights Appeal Bd., 41 NY2d 926). O’Connor, J. P., Mangano, Rabin and Gibbons, JJ., concur.